DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 2, claims 24-30, in the reply filed on 4/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "a pair of drive wheels" in line 7 and the limitation “the cable markers of a row” in line 8.  There is insufficient antecedent basis for these limitations in the claim as the plurality of drive wheels introduced in claim 24, line 4 are the drive wheels between which the pressure bar as disclosed is arranged. Therefore, the new set of drive wheels as a newly added claim element contradicts the disclosure. Further, the claim does establish antecedent basis for at least one row of cable markers, but does not establish proper antecedent basis for the individual cable markers. A possible correction would read - - two of said plurality of drive wheels - - in line 7 and - - the at least one row of cable markers - - . This is the interpretation that will be used in the rejections below. Claims 25-29 depend from claim 24 and inherit this issue therefrom.
Claim 25 recites the limitation "each cable marker" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “each cable marker” is part of the at least one row of cable markers or another additional cable marker as claimed. Based on the disclosure it is believed that the intention is for the row of cable markers to be comprised of a plurality of cable markers each of which is engaged in sequence. This is the interpretation that will be used in the rejection below. A possible correction would read - - the at least one row of cable markers - -.
Claim 26 recites the limitation "each cable marker" in line 2 and the limitation “the cable marker” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “each cable marker” and “the cable marker” is part of the at least one row of cable markers or another additional cable marker as claimed. Based on the disclosure it is believed that the intention is for the row of cable markers to be comprised of a plurality of cable markers each of which is engaged in sequence. This is the interpretation that will be used in the rejection below. A possible correction would read - - a cable marker of the row of cable markers - - in line 2 and - - the cable marker - - in line 3.
Claim 28 recites the limitation "said drive wheels" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “a drive wheels” as not been introduced in the claims. For clarity the same name should be used each time a claim element is mentioned. Further, it is unclear which of the plurality of drive wheels is intended to be referenced by the recitation of “said drive wheels”. A possible correction would read - - said plurality of drive wheels each - -. This is the interpretation that will be used in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koester et al. (DE 202017102224 U1).
As to claim 24, Koester et al. teaches a printer for printing on a cable marker strip (page 2, paragraph 2) including at least one row of cable markers (2,9; see page 1, abstract section and figures 1, 4-6), comprising
(a) a transport roller (4); 
(b) a plurality of drive wheels (23a, 23b, 17a, 17b) arranged on said transport roller for driving the cable marker strip in a transport direction (figures 5-6); and 
(c) a pressure bar (8) arranged between a pair of drive wheels having a contact surface for engaging the cable markers of a row (figures 4-5 and page 5, paragraph 2).
As to claim 25, Koester et al. teaches wherein said contact surface is arranged to engage a cable receptacle of each cable marker (see figures 4-5, where the contact between 8 and 2,9 is in a recessed portion of the cable marker which is considered to be capable of being a cable receptacle as claimed; note that the cable marker is the article worked upon by the printer and therefore the structure thereof does not further limit the structure of the printer as claimed).
As to claim 26, Koester et al. teaches further comprising a print head (3) for printing on a labeling surface of each cable marker (page 4, paragraph 1), said contact surface pressing the labeling surface of the cable marker in a pressure direction against said print head via a spring force (page 4, paragraph 1, page 5, paragraph 2, and figures 4-5, where the spring force provided to the print head 3 causes the pressing surface to press the labeling surface of the cable marker against the print head).
As to claim 27, Koester et al. teaches wherein said pressure bar (8) pivots about a pivot axis (rotation axis of 4) relative to said printer (see figures 4-6) and includes a carrier (15A,15B, see figures 5-6, where the contact surface’s long direction is along the axis of 4 and the carrier 15A,15B extend transversely to the long direction of the contact surface) which extends transversely of said contact surface and said contact surface extends concentrically around said transport roller (see figure 6) and includes a tapered portion (13) which faces the row of cable markers (figure 6).
As to claim 28, Koester et al. teaches wherein said drive wheels (23a, 23b, 17a, 17b) have a contoured transport surface for engaging the cable markers (figures 5-7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koester et al. (DE 202017102224 U1) in view of Mathias et al. (GB 2320225 A)
As to claim 29, Koester et al. teaches said print head (3) is arranged above said pressure bar (8; see figures 4-6) and printing on the cable markers (page 4, paragraph 1, page 5, paragraph 2, and figures 4-5).
While Koester et al. teaches the print head is the print head of a direct thermal printer or a thermal transfer printer (page 3, paragraph 11), Koester et al. does not explicitly teach a printing ribbon arranged between said print head and said pressure bar for printing.
Mathias et al. teaches a printer (figure 7, where the printer is a thermal printer, page 1, lines 15-21) has a printing ribbon arranged between the print head (36) and the pressure bar (35) for printing on the cable markers (figure 7 and page 5, line 36-page 6, line 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Koester et al. to have a printing ribbon arranged between said print head and said pressure bar for printing as taught by Mathias et al. because it is a well known configuration for thermal printers allowing for the transfer of ink to cable markers in a well known manner and with predictable results of a formed print that is resistant to touch and UV light exposure (page 8, lines 19-26).
As to claim 30, Koester et al. teaches a method for printing a cable marker strip with a printer (2,9; see page 1, abstract section and figures 1, 4-6), comprising the steps of 
(a) inserting a pressure bar (8) into a cable receptacle (space between the legs 11 of 2,9) of a cable marker (figures 5-6, where the bar 8 enters the space as it is fed into the print space); 
(b) pressing a print head (3) onto a labeling surface of the cable marker (page 4, paragraph 1, page 5, paragraph 2, and figures 4-5); and 
(c) printing the cable marker labeling surface (page 3, paragraph 10-page 4, paragraph 1).
While Koester et al. teaches the print head is the print head of a direct thermal printer or a thermal transfer printer (page 3, paragraph 11), Koester et al. does not explicitly teach pressing a printing ribbon with the print head and printing with the printing ribbon.
Mathias et al. teaches a printer (figure 7, where the printer is a thermal printer, page 1, lines 15-21) which is operated by pressing a printing ribbon with the print head (36; see figure 7 and page 5, line 36-page 6, line 2) and printing on the cable markers with the printing ribbon (figure 7 and page 5, line 36-page 6, line 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Koester et al. to have pressing a printing ribbon with the print head and printing with the printing ribbon as taught by Mathias et al. because it is a well known configuration and method for thermal printers allowing for the transfer of ink to cable markers in a well known manner and with predictable results of a formed print that is resistant to touch and UV light exposure (page 8, lines 19-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evans (3,894,731), Ganster et al. (US PGPub 2015/0040447 A1), and Haase et al. (US PGPub 2019/0061370 A1) teach printing systems and methods for cable labels similar to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853